Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00987-CV
____________
 
NOBLE C. GINTHER, AMBER GINTHER,
EDMOND LEE "PAT" GINTHER, ET. AL, Appellants
 
V.
 
NATIONS BANK
OF TEXAS, N.A. IN ITS CAPACITY OF EXECUTOR AND PREDECESSOR TRUSTEE, Appellee
 

 
On Appeal from Probate Court No. 3
Harris County,
Texas
Trial Court Cause No.
231,749‑406
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed July 12, 2004.  The clerk=s record was filed on November 12,
2004.  The reporter=s record was not filed because
appellants failed to make arrangements with the court reporter.  No brief was filed.
On April 21, 2005, this Court issued an order stating that
unless appellants filed their brief on or before May 23, 2005, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3.




Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.